PER CURIAM.
This case was reargued upon rehearing granted. The facts and the law have been re-examined and the court has been fully apprised in the premises.
A majority of the court is of the opinion that the previous decision in this case, reported at 253 P.2d 359, should be affirmed for the reasons stated therein. It is so ordered.
HENRIOD, J., dissents.
HENDRICKS, D. J., dissents for the reasons set forth in his former dissenting opinion.
CROCKETT, J., having disqualified himself, did not participate herein.